     Case 1:19-cr-10459-RWZ Document 391 Filed 01/27/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF MASSACHUSETTS


______________________________

UNITED STATES OF AMERICA

                                            Criminal Action

                                              No.19CR10459-RWZ

               V.


ALFRED NIEVES
______________________________



MOTION TO JOIN DEFENDANT MATTHEW PALACIOS’, ET AL,
MOTION IN OPPOSITION OF THE GOVERNMENT’S MOTION FOR
            PROTECTIVE ORDER(Doc. 359).


    Defendant, Alfred Nieves, by his counsel,

Carlos Dominguez, respectfully moves for permission

to Join Defendant Matthew Palacios’, et al, Motion

in opposition of the Government’s Motion for

Protective Order (Doc. 359) filed on 1/27/2020

(Doc. 390).
    Case 1:19-cr-10459-RWZ Document 391 Filed 01/27/20 Page 2 of 2



   Defendant, by his attorney,

   /S/CARLOS J.DOMINGUEZ
   Carlos J. Dominguez
   90 Canal Street
   Suite 400
   Boston, MA 02114
   (617) 742-2824
   BBO # 567005


    I hereby certify that I served a copy of this
document through the ECF system which was sent
electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as
non registered participants on the 27th   day of
January, 2020.

                          /S/CARLOS J.DOMINGUEZ
